Title: From Thomas Jefferson to Meriwether Lewis, 26 October 1806
From: Jefferson, Thomas
To: Lewis, Meriwether


                        
                            Washington Oct. 20. 06
                        
                        I recieved, my dear Sir, with unspeakable joy your letter of Sep. 23 announcing the return of yourself, Capt
                            Clarke & your party in good health to St. Louis. the unknown scenes in which you were engaged, & the length of time
                            without hearing of you had begun to be felt awfully. your letter having been 31. days coming, this cannot find you at
                            Louisville, & I therefore think it safest to lodge it at Charlottesville. it’s only object is to assure you of what you
                            already known, my constant affection for you & the joy with which all your friends here will recieve you. tell my friend
                            of Mandane also that I have already opened my arms to recieve him. perhaps, while in our neighborhood, it may be
                            gratifying to him, & not otherwise to yourself to take a ride to Monticello and see in what manner I have arranged the
                            tokens of friendship I have recieved from his country particularly as well as from other Indian friends: that I am in fact
                            preparing a kind of Indian hall. mr Dinsmore, my principal workman will shew you every thing there. had you not better
                            bring him by Richmond, Fredericksburg, & Alexandria? he will thus see what none of the others have visited, & the
                            convenience of the public stages will facilitate your taking that route. I salute you with sincere affection.
                        
                            Th: Jefferson
                            
                        
                    